NO. 07-09-0279-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                  AUGUST 26, 2009
                          ______________________________

                        IN RE DAN VERNON WEST, RELATOR
                        _________________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                       ON PETITION FOR WRIT OF MANDAMUS


       Relator Dan Vernon West, acting pro se, has filed in this court a petition for

mandamus asking that we order the Hon. John B. Board, judge of the 181st District Court

of Randall County, to recuse himself or request the presiding judge of the administrative

judicial district to assign a judge to hear the motion.


       According to his petition, the relief relator seeks in this original proceeding relates

to trial court cause number 19,298-B, pending in the 181st District Court, a criminal case

in which relator is the defendant. Although relator is represented by counsel in that

proceeding, his recusal motion also was filed pro se.


       Relator is not entitled to hybrid representation here or in the trial court. See Patrick

v. State, 906 S.W.3d 481, 498 (Tex.Crim.App. 1995); Gray v. Shipley, 877 S.W.2d 806
(Tex.App.–Houston [1st Dist.] 1994, orig. proceeding). Because the issues raised in his

pro se petition for writ of mandamus relate directly to a criminal proceeding in which relator

is represented by counsel, we find the absence of a right for hybrid representation means

his pro se petition presents nothing for our consideration. Patrick, 906 S.W.2d at 498; see

In re Jones, No. 04-06-00026-CV, 2006 WL 286782 (Tex.App.–San Antonio Feb. 8, 2006,

orig. proceeding) (mem. op.). Moreover, a trial court has no legal duty to rule on a pro se

motion filed in that proceeding by an accused who is represented by counsel. See

Robinson v. State, 240 S.W.3d 919, 922 (Tex.Crim.App. 2007) (trial court free to rule on,

or disregard, motion filed pro se by defendant represented by counsel). Accordingly,

relator’s petition for writ of mandamus is dismissed.




                                                  James T. Campbell
                                                      Justice




                                              2